       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 1 of 23




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

FELICIA DANCE, on behalf of
herself and those similarly situated,

      Plaintiff,                                     Case No. 1:19-cv-02860-SDG
vs.

FIRST DATA CORPORATION, a Foreign
Profit Corporation, STAR SYSTEMS, INC.
d/b/a STAR NETWORKS, INC., a Foreign
Corporation, and MONEY NETWORK
FINANCIAL, LLC, a Foreign Corporation,

      Defendants.


      JOINT MOTION FOR ORDER APPROVING SETTLEMENT OF
                     COLLECTIVE ACTION

      Plaintiff, Felicia Dance (Named Plaintiff), and Defendants, First Data

Corporation (First Data), Star Networks, Inc. (Star Networks), and Money

Network Financial, LLC (Money Network) (collectively, Defendants) (together

with Plaintiff, the Parties), by and through their undersigned counsel, respectfully

move this Court for issuance of an Order approving the terms of the settlement

reached in this matter, approving Court-facilitated notice, and dismissing this case

with prejudice, while retaining jurisdiction to enforce the terms of the Parties’

settlement. In support of their joint motion, the Parties state as follows:
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 2 of 23




      I.    PRELIMINARY STATEMENT

      Named Plaintiff brought this lawsuit against Defendants, claiming that she

and other account managers were improperly classified by Defendants as exempt

and seeking overtime compensation at a rate of time and one-half their regular rate

of pay for all hours worked over 40 hours per workweek under the Fair Labor

Standards Act, 29 U.S.C. § 216(b) (FLSA), which authorizes an employee to bring

an action on behalf of herself and others similarly situated. Defendants deny

Named Plaintiff’s allegations and maintain they did not violate the FLSA. After

over one year of negotiating the terms of a settlement, the Parties have reached

agreement on a settlement of the claims in this lawsuit (Settlement).

      Court approval is warranted where a settlement resolves a bona fide dispute

between parties “with respect to coverage [and] amount due under the [FLSA],”

the resolution is fair and reasonable, and the resolution is the product of serious,

informed, arms-length negotiations. Lynn’s Food Stores, Inc. v. United States, 679

F.2d 1350, 1353, n.8 (11th Cir. 1982). Based upon the expertise and experience of

Named Plaintiff’s counsel, the Settlement is fair, just, and adequate to settle the

claims of Named Plaintiff and the putative collective members (together,

Plaintiffs). While Named Plaintiff believes the allegations asserted in the action

have merit and are supported by the information developed to date, she and Named

Plaintiff’s counsel recognize the expense and delay which would be incurred as the



                                         2
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 3 of 23




result of the proceedings necessary to prosecute the action against Defendants

through trial and appeal. In reaching the Settlement, Named Plaintiff and her

counsel considered the uncertain outcome and risk of any litigation.

      The Settlement confers substantial benefits upon Plaintiffs.          Its terms

represent a successful resolution of the claims given that a trier of fact might

conclude that Plaintiffs are not entitled to any relief or to relief in an amount less

than the amount agreed to in the Settlement.          Additionally, Plaintiffs faced

defenses that the claims could not proceed collectively, that Plaintiffs are not

entitled to compensation because they are exempt from the overtime provisions of

the FLSA, and that First Data and Star Networks cannot be held liable as they did

not employ Named Plaintiff during the relevant period. Accordingly, the Parties

request that this Court approve the Settlement.

      II.    FACTUAL BACKGROUND

      In early 2019, Named Plaintiff contacted Morgan & Morgan, P.A., to

investigate her claims for unpaid overtime pursuant to the FLSA. Named Plaintiff

retained Morgan & Morgan, P.A. (Plaintiffs’ Counsel), to assert claims on behalf

of Plaintiffs for unpaid overtime compensation pursuant to the FLSA. On June 21,

2019, after investigating Named Plaintiff’s claims, Plaintiffs’ Counsel filed the

Collective Action Complaint and Demand for Jury Trial against First Data. On

July 25, 2019, Plaintiff’s Counsel filed an Amended Complaint, adding Star



                                          3
        Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 4 of 23




Networks and Money Network as defendants. On August 15, 2019, Defendants

filed their Answer and Defenses to Plaintiff’s Amended Collective Action

Complaint and Demand for Jury Trial, denying any of the Defendants violated the

FLSA.

      Defendants contend that on October 2, 2017, Named Plaintiff began working

for Money Network as a Senior Client Service Analyst. Named Plaintiff was

employed by Money Network in that position through the end of her employment.

As a Senior Client Service Analyst, Defendants contend Named Plaintiff’s primary

duty was the performance of office work directly related to the general business

operations of Money Network and that she exercised discretion and independent

judgment regarding matters of significance related to client accounts. As such,

Defendants assert that Named Plaintiff was properly classified as exempt pursuant

to the FLSA administrative exemption, and hence, was not entitled to overtime

compensation pursuant to the FLSA. Even if Named Plaintiff were non-exempt,

however, Defendants posit Named Plaintiff did not work more than 40 hours in a

workweek. Further, First Data and Star Networks dispute that they employed

Named Plaintiff from October 2017 to the present as alleged in the Amended

Complaint.

      Starting in or around September 2019 and the throughout the subsequent one

(1) year period, the Parties exchanged information, which included, but was not



                                       4
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 5 of 23




limited to, Defendants’ production of data relating to: (a) the number of Senior

Client Service Analysts employed during the relevant period; (b) the rates of pay of

the Senior Client Service Analysts; and (c) the number of weeks the Senior Client

Service Analysts were employed, providing Plaintiff’s Counsel the opportunity to

create a damages model and facilitate settlement discussions. Plaintiffs’ Counsel

used this information to formulate a settlement demand to defense counsel on

behalf of Plaintiffs. The Parties engaged in settlement negotiations and have

reached a resolution on behalf of Plaintiffs, which, if approved, will resolve the

wage-related claims of the putative collective members who timely opt-in to the

Settlement pursuant to Section 216(b) of the FLSA.

      The Settlement achieved provides for a $165,500.00 payment for the benefit

of Named Plaintiff and twelve (12) similarly situated Senior Client Service

Analysts employed by Money Network or Star Networks between June 21, 2017

and the date of the Settlement Agreement. The Parties agree that the terms of the

Settlement are fair, adequate and reasonable. In light of the disputed issues of fact,

the disputed liability issues, and uncertainty as to whether the collective would be

certified, whether Named Plaintiff would be able to establish her claims at trial,

and the risks of delay, including possible appeals, settlement is warranted.




                                          5
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 6 of 23




      III.   SUMMARY OF SETTLEMENT TERMS

      The Parties agree for the purposes of the Settlement that Plaintiffs are

similarly situated and agree to Court-facilitated notice to “all Senior Client Service

Analysts who were employed by Money Network or Star Networks at any time

between June 21, 2017, and the date of the Settlement Agreement.” The settlement

funds will be distributed as follows:

       Monetary settlement amounts will be paid to Plaintiffs who timely submit

         the appropriate claim forms and releases of wage claims within the

         liability period, pursuant to an agreed upon formula, which is set forth in

         the Parties’ Settlement Agreement.

       The expenses of a third-party settlement claims administrator will be paid

         to the administrator for administering the Settlement including providing

         notice to the putative collective members, disbursing settlement proceeds,

         processing claims, providing tax notifications, and establishing a

         qualified settlement fund.

       Plaintiffs’ Counsel’s attorneys’ fees will be paid in an amount not to

         exceed $50,250.00, which is approximately 30.4% of the gross settlement

         amount of $165,500.00.




                                          6
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 7 of 23




      IV.   MEMORANDUM OF LAW

      To have an enforceable release of FLSA claims in this Circuit, the Court

must review and approve agreements settling alleged violations of the FLSA. See

Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 702–14 (1945); see also Lynn’s Food

Stores, Inc. v. United States, 679 F.2d 1350, 1352–53 (11th Cir. 1982) (holding

claims for back wages arising under the FLSA may be settled or compromised only

with approval of the Secretary of Labor or the court). “When employees bring a

private action for back wages under the FLSA, and present to the district court a

proposed settlement, the district court may enter a stipulated judgment after

scrutinizing the settlement for fairness.” Lynn’s Food Stores, Inc., 679 F.2d at

1353. Accordingly, the Parties are submitting a copy of the Settlement Agreement

for the Court’s review and approval. See Exhibit 1. A proposed Order entering the

stipulated judgment approving the Agreement is attached hereto as Exhibit 2.

            A. Approval of Payment to Named Plaintiff and Members of the
               FLSA Collective.

      To approve a settlement of overtime claims proposed by an employer and an

employee, a court must determine that the settlement is a “fair and reasonable

[resolution] of a bona fide dispute” of the claims raised pursuant to the FLSA.

Lynn’s Food Stores, Inc., 679 F.2d at 1355. There is a strong presumption in favor

of finding a settlement fair. See Murchison v. Grand Cypress Hotel Corp., 13 F.3d

1483, 1486 (11th Cir. 1994) (noting that the Eleventh Circuit Court of Appeals

                                        7
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 8 of 23




“favor[s] and encourage[s] settlements in order to conserve judicial resources.”).

The Eleventh Circuit has detailed the circumstances that justify court approval

of an FLSA settlement in a litigation context as follows:

             Settlements may be permissible in the context of a suit
             brought by employees under the FLSA for back wages
             because initiation of the action by the employees
             provides some assurance of an adversarial context. The
             employees are likely to be represented by an attorney
             who can protect their rights under the statute. Thus, when
             the parties submit a settlement to the court for approval,
             the settlement is more likely to reflect a reasonable
             compromise of disputed issues than a mere waiver of
             statutory rights brought about by an employer’s
             overreaching. If a settlement in an employee FLSA suit
             does reflect a reasonable compromise over issues, such as
             FLSA coverage or computation of back wages, that are
             actually in dispute; we allow the district court to approve
             the settlement in order to promote the policy of
             encouraging settlement of litigation.

Lynn’s Food Stores, Inc., 679 F.2d at 1354. In determining whether the settlement

is reasonable, courts may consider the following factors:

      (1) the existence of fraud or collusion behind the settlement;
      (2) the complexity, expense, and likely duration of the litigation;
      (3) the stage of the proceedings and the amount of discovery
      completed; (4) the probability of Plaintiffs’ success on the merits[;]
      (5) the range of possible recovery; and
      (6) the opinions of the counsel.

Prieto v. Scheeler's Cafe de Marco, Inc., No. 2:16-cv-139-FtM-99CM, 2017 U.S.

Dist. LEXIS 10937, at *3 (M.D. Fla. Jan. 9, 2017) (citing Dorismond v. Wyndham

Vacation Ownership, Inc., 2014 U.S. Dist. LEXIS 85750 (M.D. Fla. June 24,



                                         8
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 9 of 23




2014)); Leverso v. SouthTrust Bank of Ala., Nat’l Ass’n, 18 F.3d 1527, 1531 n.6

(11th Cir. 1994); Garcia v. Riccy’s Landscaping Servs., Inc., 2009 WL 347418, at

*2 (M.D. Fla. Feb. 11, 2009); Hitchcock v. Orange Cty., Fla., 2006 WL 3614925,

at *3 (M.D. Fla. Dec. 11, 2006). As set forth below, examination of each of these

factors shows that the terms of the Parties’ Settlement are fair, adequate, and

reasonable, and should be approved by the Court.

                   1. There was no fraud or collusion behind the settlement.

      Named Plaintiff and Defendants in this lawsuit have disagreed on almost all

facts pertinent to this lawsuit. Indeed, the Parties initial dispute in this matter

began with whether First Data ever employed the Named Plaintiff (which

Defendants deny) and resulted in Named Plaintiff filing an Amended Complaint

adding both Star Networks and Money Network as named defendants. Defendants

maintain that only Money Network employed Named Plaintiff during the relevant

period. Defendants also deny any liability under the FLSA and deny that Plaintiffs

are entitled to any recovery in this lawsuit; however, without admitting liability

and solely for the purposes of avoiding ongoing costs of litigation, Defendants

agreed to work with Named Plaintiff to reach a settlement.

      To that end, Defendants’ counsel produced to Plaintiffs’ Counsel data

relating to: (a) the number of Senior Client Service Analysts employed during the

relevant period; (b) the rates of pay of the Senior Client Service Analysts; and (c)


                                         9
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 10 of 23




the number of weeks the Senior Client Service Analysts were employed, to create a

damages model and facilitate settlement discussions.       In addition, Defendants

produced to Plaintiffs’ Counsel computer generated log-in information for Named

Plaintiff for the period of approximately November 2018 through March

2019. Defendants used that information to assess the approximate number of hours

that Named Plaintiff worked each week. The computer-generated spreadsheet

supports that Named Plaintiff rarely worked more than 40 hours in a week, and

typically worked fewer than 40 hours.

      The Parties’ information exchange allowed the Parties to focus on the issues

in dispute, including: (a) whether Senior Client Service Analysts were properly

classified as exempt; (b) potential obstacles to collective certification; (c) how

many hours Plaintiffs would be able to show they worked over 40 in a workweek;

(d) willfulness; and (e) liquidated damages. The Parties engaged in extensive and

continued settlement negotiations before ultimately reaching agreement on the

terms of the Settlement. Thus, the Settlement in this case is the ultimate result of

arms-length negotiations by the Parties, who were well represented by counsel and

made aware of potential outcomes.         Under the terms of the Settlement (if

approved), the 13 putative collective members would receive a pro-rata share of

the total gross amount of $165,500, less attorney’s fees and administrative costs.




                                         10
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 11 of 23




      The Parties calculated the amount of each Plaintiff’s distribution from the

$165,500 settlement fund based on proportionate allocations of each Plaintiff’s

actual weeks worked during the relevant period. The eligible time frame for this

case is June 21, 2017 through the date of the Parties’ Settlement Agreement. In

exchange for these settlement payments, Plaintiffs will provide Defendants with a

tailored release covering wage and hour claims only that arose during the period at

issue in the case. See Exhibit 1, Settlement Agreement § IV. All the above

establishes that this Settlement was reached by arms-length negotiations without

collusion by or on behalf of any of the Parties.

                    2. Further litigation of this action would be complex,
                       expensive, and likely would continue for years.

      The Settlement allows Plaintiffs to take a substantial recovery now, without

suffering the delay and risk of litigating the claims. In this case, further litigation,

including significant discovery of putative collective members regarding the hours

they worked, such as written discovery and depositions, along with significant

summary judgment briefing on the disputed legal issues in the case, such as

whether each Senior Client Service Analyst was properly classified as exempt,

willfulness and liquidated damages, and appeals, could drag on for years and

require the expenditure of tremendous resources. Fees and costs in this case would

only have continued to increase for both sides if the case had not settled.




                                          11
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 12 of 23




                    3. The Parties have completed relevant discovery,
                       providing them the opportunity to fully evaluate the
                       claims.

      This factor considers whether the parties have had the opportunity to fully

evaluate the claims. Carnegie v. Mut. Sav. Life Ins. Co., Civil Action No. CV-99-

S-3292-NE, 2004 U.S. Dist. LEXIS 29404, at *72 (N.D. Ala. Nov. 23, 2004)

(finding that the “stage of the proceedings” factor weighed in favor of approving

the settlement where “the parties had sufficient opportunity to evaluate the

strengths and weaknesses of the case”).

      In this case, the Parties exchanged relevant information to assist the Parties

in calculating damages, including data relating to: (a) the number of Senior Client

Service Analysts employed during the relevant period; (b) the rates of pay of the

Senior Client Service Analysts; (c) the number of weeks the Senior Client Service

Analysts were employed; and (d) an analysis of the hours worked by Named

Plaintiff. The Parties also discussed their views on why Senior Client Service

Analysts were (or were not) properly classified as exempt under the administrative

exemption. As a result of these efforts, the Parties had enough information upon

which to assess the potential merits of the claims, ultimate liability, and the

apparent risks of proceeding to trial.




                                          12
      Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 13 of 23




                   4. Plaintiffs face significant obstacles to prevailing on the
                      merits of the claims and collective recovery is uncertain.

      Defendants have asserted that neither Named Plaintiff nor any of the

Plaintiffs are entitled to unpaid overtime compensation because: (a) they were

properly classified as exempt under the FLSA; and (b) even if they were not

properly classified, Senior Client Service Analysts rarely worked more than 40

hours in a workweek. Moreover, Defendants deny that either First Data or Star

Networks employed Named Plaintiff during the relevant period, thus neither of

these entities could be liable under the FLSA for any allegedly unpaid wages

claimed by Named Plaintiff in this lawsuit.

      The Parties further dispute whether Defendants willfully violated the FLSA

and whether Defendants could prove, if found liable, that they acted in good faith

belief that their actions did not violate the FLSA. See 29 U.S.C. § 260. Further,

Defendants contest that there are employees similarly situated to Named Plaintiff,

particularly given that whether each employee was properly classified as exempt

and how many, if any, hours each employee worked over 40 in a workweek are

highly individualized questions of fact. Accordingly, disputes exist as to the

whether some of the Defendants can be liable at all in this action, whether Named

Plaintiff was entitled to any overtime, whether there are similarly situated

employees, and the amount of overtime worked and the calculation of overtime

damages. Even if Plaintiffs could show that they should have been classified as

                                        13
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 14 of 23




non-exempt and that they worked overtime hours, the Parties dispute whether the

overtime compensation should be calculated at half-rate because Plaintiffs’ salaries

were meant to compensate them for all hours worked. The Parties therefore

disagree on both the likelihood of Plaintiffs’ success on the merits and the potential

recovery should Plaintiffs succeed.

                   5. The settlement falls at a point in the range of possible
                      recovery that is fair to Plaintiffs.

       “[T]here is a range of reasonableness with respect to a settlement—a range

which recognizes the uncertainties of law and fact in any particular case and the

concomitant risks and costs necessarily inherent in taking any litigation to

completion.” Newman v. Stein, 464 F.2d 689, 693 (2d Cir. 1972).

      As summarized above, the Parties dispute the amount of potential damages

Plaintiffs may be entitled to, even if they were to prevail here. Defendants contend

that Plaintiffs worked little, if any, overtime hours and thus their damages are de

minimis.   Moreover, Defendants contend that any damages Plaintiffs may be

awarded should be calculated utilizing a so-called “half-time” formula, drastically

reducing the amount of any potential damages. Under Defendants’ calculation

methodology, assuming arguendo that Plaintiffs proved liability, Plaintiffs’

collective recovery would be limited to one (1) hour of overtime per Plaintiff

calculated at half-rate for each workweek that Plaintiff actually worked overtime

during the two (2) year statutory period. Defendants contend Plaintiffs worked so

                                         14
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 15 of 23




little overtime, according to Defendants’ calculations, Plaintiffs’ collective

recovery would equal approximately $12,920.05.

      For their part, Plaintiffs claimed they worked approximately 10 hours of

overtime each week, and that their damages should be calculated utilizing a time

and one-half methodology.         Accounting for a time and one half calculation,

liquidated damages, and a three (rather than the default two) year statute of

limitations Plaintiffs contend their potential best day in Court could yield damages

nearing one million dollars.

      The settlement payments to Plaintiffs of $165,500.00 provides a reasonable

compromise of individually-calculated overtime damages, given the wide disparity

in the Parties’ respective damages models. Indeed, after subtracting attorneys’

fees, the net settlement amount may still compensate Plaintiffs for approximately 9

hours of overtime, calculated at half-rate, for each workweek worked during a two-

year period.

                    6. Each of the Parties’ counsel is of the opinion that the
                       Settlement is fair.

       Based on what the Parties learned through informal discovery, from witness

interviews, and from extensive research and investigation, the Parties negotiated a

fair settlement for Plaintiffs.     By settling, Plaintiffs avoid: the risks of not

establishing liability at trial; challenges to certification; significant reductions of

potential damages; substantial and indefinite delay in payment involved in having

                                          15
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 16 of 23




to wait for trial and any appeals; and potential adverse determinations on the

liability and damages issues outlined above. Counsel for both Parties therefore

recommend acceptance of the Settlement and represent herein that the Settlement

is fair, beneficial, and equitably allocated among the settling Plaintiffs.

             B. Approval of Payment of Attorneys’ Fees.1

      The Parties’ Settlement Agreement provides that Defendants will pay

Plaintiffs’ attorneys’ fees and costs in the amount approved by the Court up to a

maximum of $50,250.00. See Ex. 1, Settlement Agreement, § III(E)(1). The FLSA

requires that the Court “shall, in addition to any judgment awarded to the plaintiff

or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and

costs of the action.” 29 U.S.C. § 216(b). Fee awards are mandatory for prevailing

plaintiffs in FLSA cases. Kreager v. Solomon & Flanagan, P.A., 775 F.2d 1541,

1542 (11th Cir. 1985). The Supreme Court has held that a party is a “prevailing

party” for purposes of an attorneys’ fee award if the party “succeeded on any

significant claim affording it some of the relief sought.” Texas State Teachers’

Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782, 791 (1989). In the instant action,

Plaintiffs stand to recover a payment for overtime hours disputed by Defendants.

Thus, Plaintiffs are entitled to payment of their attorneys’ fees and costs in this

action by Defendants in the amount stated in the Settlement Agreement.

1
  While Defendants do not oppose Plaintiffs’ request for approval of payment of
attorney’s fees, Defendants do not join in the request.

                                           16
      Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 17 of 23




      The total requested attorneys’ fees and costs is $50,250. The requested fees

and costs represent approximately 30.4% of the total gross settlement amount of

$165,500.00. Plaintiffs’ counsel took this case on a contingency basis, which

provides for the payment of attorneys’ fees in the amount of forty (40%) percent of

any settlement, and Plaintiffs’ counsel has agreed to the substantially lower

percentage of approximately 30.4%.           Because of this contingency fee

arrangement, Plaintiffs’ Counsel has not received payment for any of their time

litigating the case, nor have they received reimbursement for their out-of-pocket

costs expended. Plaintiffs’ Counsel undertook the financial risk of potentially

unsuccessful litigation to recover overtime pay for workers they believe were not

paid for all hours worked.

      The attorneys’ fees paid to plaintiffs’ counsel in FLSA and other wage class

action settlements are typically paid through an award of a percentage of the gross

settlement fund recovered for the class. See Stahl v. MasTec, Inc., 2008 U.S. Dist.

LEXIS 120887 (M.D. Fla. May 20, 2008); Pinto v. Princess Cruise Lines, LTD.,

513 F. Supp. 2d 1334 (S.D. Fla. 2007).         Courts routinely approve similar

contingency agreements in the amount of one-third of the total settlement amount,

and it would be fair and reasonable to do so here as well. See e.g., Wreyford v.

Citizens for Transp. Mobility, Inc., 2014 WL 11860700, at *1 (N.D. Ga. Oct. 16,

2014) (approving a one-third fee); Wolff v. Cash 4 Titles, 2012 WL 5290155, at *4


                                        17
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 18 of 23




(S.D. Fla. Sept. 26, 2012) (“One-third of the recovery is considered standard in a

contingency fee agreement.”); Whittington v. Taco Bell of Am., Inc., 2013 WL

6022972, at *6 (D. Colo. Nov. 13, 2013) (adopting the percentage approach in an

FLSA settlement and finding that the agreed upon 39% covering fees and costs

was reasonable as a matter of law); Burkholder v. City of Ft. Wayne, 750 F.

Supp. 2d 990, 997 (N.D. Ind. 2010) (collecting cases and finding that attorney’s

fees equivalent to 33.3% of the total settlement amount is reasonable in an

FLSA action); Yarrington v. Solvay Pharm., Inc., 697 F. Supp. 2d 1057, 1064–65

(D. Minn. 2010) (collecting cases and granting award of 33%). Viewed under a

percentage of the settlement fund analysis, therefore, Plaintiffs’ fee request is

reasonable.

      Moreover, the efficient resolution of this case, without the necessity for

prolonged litigation, was a direct result of Plaintiffs’ Counsel’s experience in

handling complex litigation and extensive knowledge of wage and hour law. See,

e.g., Norman v. The Housing Authority of the City of Montgomery, 836 F.2d 1292,

1300 (11th Cir. 1988) (noting that “from the beginning and throughout the case,

expertise in negotiations and tactics often advances a client’s cause more quickly

and effectively than the sustained and methodical trench warfare of the classical

litigation model”).

      Lead counsel for Plaintiffs has more than twenty (20) years of wage-and-


                                       18
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 19 of 23




hour experience, has litigated many class and collective wage-and-hour actions in

numerous courts across the country, and has regularly acted as lead counsel on

FLSA collective actions in the Northern District of Georgia. This FLSA collective

action exists because Plaintiffs’ Counsel has diligently pursued relief on behalf of

the FLSA collective since discovery that Named Plaintiff and others may have a

claim, including hours of reviewing and analyzing time and pay data as well as

research regarding the collective claims and potential defenses to same.

      Lastly, Plaintiffs note that the Settlement Agreement imposes substantial

post-approval work on Plaintiffs’ Counsel. Specifically, Plaintiffs’ Counsel is

responsible for explaining the Settlement to Plaintiffs, counseling them regarding

their rights in the Settlement, and securing acceptances from Plaintiffs during the

60-day notice time frame. See Ex. 1. Accordingly, if the Court is inclined to

scrutinize Plaintiffs’ attorneys’ fees for the purpose of reducing the claimed fee

amount, Plaintiffs respectfully request that the Court reserve such analysis for after

settlement administration, at which point Plaintiffs’ Counsel could, if the Court

wishes, submit contemporaneous time entries with additional briefing.

             C. Notice of Opportunity to Participate in Settlement.

      To facilitate this Settlement, the Parties respectfully request that this Court

permit the mailing of the proposed Notice of Settlement to the putative collective

members, informing them of their opportunity to participate by filing a completed



                                         19
       Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 20 of 23




Consent and Release Form. Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165,

168-69 (1989).    The notice procedures provided under Section 216(b) permit

potential plaintiffs to participate in a settlement by filing a completed Consent to

Join form, while providing that those who do not elect to do so will not be bound

by the settlement, and that is the procedure that is set forth in the Parties’

Settlement. Accordingly, the Parties request this Court to permit notice be sent to

the putative collective members.

                                   CONCLUSION

      For the reasons set forth above and for good cause shown, the Parties

respectfully request that this Court enter the proposed Order approving the

Settlement, approving Plaintiffs’ Counsel’s request for attorneys’ fees, costs, and

expenses, and authorizing notice to putative collective members of this Settlement

Agreement of their opportunity to participate in the Settlement, dismissing the case

with prejudice, and retaining jurisdiction to enforce the Settlement.




                                         20
      Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 21 of 23




      Respectfully submitted this 4th day of March 2021.


s/Andrew R. Frisch                   s/Jenna Rinehart Rassif
Andrew R. Frisch                     Justin R. Barnes
Georgia Bar No. 366105               Georgia Bar No. 105220
Morgan & Morgan, P.A.                Jackson Lewis P.C.
8151 Peters Road, Suite 4000         171 17th St., Suite 1200
Plantation, FL 33324                 Atlanta, GA 30363
Phone: 954-WORKERS                   Phone: (404) 525-8200
Facsimile: 954-327-3013              barnesjr@jacksonlewis.com
afrisch@forthepeople.com
                                     Jenna Rinehart Rassif (FBN 56855)
Attorney for Plaintiff               Admitted Pro Hac Vice
                                     Valerie L. Hooker (FBN 113688)
                                     Admitted Pro Hac Vice
                                     Jackson Lewis P.C.
                                      2 South Biscayne Boulevard, Suite 3500
                                     Miami, FL 33131
                                     Phone: (305) 577-7600
                                     jenna.rassif@jacksonlewis.com
                                     valerie.hooker@jacksonlewis.com
                                     Attorneys for Defendants


                               CERTIFICATION

      In accordance with Civil Local Rules 5.1C and 7.1D, I hereby certify that

this document has been prepared in 14 point, Times New Roman font.

                                     /s/ Valerie L. Hooker
                                     Valerie L. Hooker
                                     Admitted Pro Hac Vice




                                       21
      Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 22 of 23




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION
FELICIA DANCE, on behalf of herself )
and those similarly situated,           )
                                        )
             Plaintiff,                 )
                                        ) CIVIL ACTION NO.:
v.                                      ) 1:19-cv-02860-JPB
                                        )
FIRST DATA CORPORATION, a )
Foreign Profit Corporation, STAR )
SYSTEMS,        INC.,     d/b/a  STAR )
NETWORKS,          INC.,     a  Foreign )
Corporation, and MONEY NETWORK )
FINANCIAL,        LLC,       a  Foreign )
Corporation,                            )
                                        )
             Defendants.                )
                                        )

                        CERTIFICATE OF SERVICE

      I hereby certify that on March 4, 2021, I electronically filed the foregoing

JOINT    MOTION FOR              ORDER    APPROVING        SETTLEMENT         OF

COLLECTIVE ACTION with the Clerk of Court using the CM/ECF system,

which will automatically serve




                                         22
          Case 1:19-cv-02860-SDG Document 49 Filed 03/04/21 Page 23 of 23




the following counsel of record for Plaintiff:

                       Andrew R. Frisch, Esq.
                       E-mail: AFrisch@forthepeple.com
                       MORGAN & MORGAN, P.A.
                       8151 Peters Road, Suite 4000
                       Plantation, FL 33324
                       Telephone: (954) Workers
                       Facsimile: (954) 327-3013
                       Attorneys for Plaintiff Felicia Dance

                                          /s/ Valerie L. Hooker
                                          Valerie L. Hooker
                                          Admitted Pro Hac Vice


4829-0366-4863, v. 1




                                            23
